IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41458
                         Summary Calendar



CLIFTON DALE PHILLIPS,

                                         Plaintiff-Appellant,

versus

GERALD GARRETT,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:99-CV-226
                       --------------------
                         October 24, 2000

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Clifton Dale Phillips, Texas prisoner # 601560, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 civil rights

action against Gerald Garrett as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i).   Phillips argues that the district court

erred in dismissing his § 1983 action as not timely filed within

the applicable two-year limitations period.   He argues that his

complaint filed on September 28, 1999, was timely filed within

two years of two incidents in 1998 and 1999 in which the Parole

Board considered an offense of which he was acquitted.   He argues

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-41458
                                -2-

that the Parole Board’s consideration of the offense of which he

was acquitted violated his constitutional rights.   Even if the

district court may have erred in dismissing Phillips’ § 1983

action as untimely, the district court’s judgment may be affirmed

on the alternative ground that Phillips’ allegations, that the

Parole Board considered unreliable or false information in making

a parole determination, do not state a federal constitutional

violation.   See Johnson v. Rodriguez, 110 F.3d 299, 308-09 (5th

Cir. 1997); see also Sojourner T v. Edwards, 974 F.2d 27, 30 (5th

Cir. 1992) (court may affirm district court’s judgment on any

ground supported by the record).

     Phillips has filed a motion for appointment of counsel.

Because Phillips’ pleadings in the district court and on appeal

indicate that he is capable of representing himself adequately

and because this case does not present “exceptional

circumstances” warranting appointment of counsel, Phillips’

motion for appointment of counsel is DENIED.   See Cooper v.

Sheriff, Lubbock County, Tex., 929 F.2d 1078, 1084 (5th Cir.

1991).

     AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.